Freeman next contends that the district court erred by not
                conducting an evidentiary hearing on his claim that the guilty plea was
                not knowingly entered because counsel misinformed him regarding the
                number of counts he was pleading guilty to. We conclude that Freeman
                fails to demonstrate that the district court abused its discretion by not
                conducting an evidentiary hearing. See NRS 34.770(2); Nika v. State, 124
                Nev. 1272, 1300-01, 198 P.3d 839, 858 (2008) (holding that a petitioner is
                entitled to an evidentiary hearing only when specific factual allegations
                are asserted "that are not belied or repelled by the record and that, if true,
                would entitle him to relief").
                               Freeman also asserts that the district court conducted an
                improper ex parte hearing on his claim of an unknowing plea in violation
                of his constitutional right to be present. 2 While Freeman cites to authority
                explaining a defendant's constitutional right to be personally present
                during trial proceedings, he fails to provide any authority or argument in
                support of his contention that he had a constitutional right to be present
                during the post-conviction proceedings.     See Maresca v. State, 103 Nev.
                669, 673, 748 P.2d 3, 6 (1987). Moreover, because the district court did not
                receive evidence or testimony during the hearing and the transcript does
                not indicate that the State presented any argument, Freeman fails to
                demonstrate any resulting prejudice.      Cf. Kirksey v. State, 112 Nev. 980,
                1000, 923 P.2d 1102, 1115 (1996) (the denial of the right to be present at
                critical stage of criminal proceedings is subject to harmless-error review);
                see also Gebers v. State, 118 Nev. 500, 503-04, 50 P.3d 1092, 1094 (2002) (a


                      2 Thishearing was presided over by the Honorable Valerie Vega,
                District Judge.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                post-conviction habeas petitioner has a statutory right to be present if the
                district court conducts an evidentiary hearing). We conclude that
                Freeman is not entitled to relief on this claim.
                            Last, Freeman asserts that the district court erred by denying
                his claims that counsel was ineffective for (1) failing to file a direct appeal
                because he inquired about his ability to file an appeal and expressed
                dissatisfaction with the sentence, (2) failing to advise him that he had the
                right to appeal his conviction, and (3) misadvising him that he waived the
                right to appeal by entering a guilty plea. Freeman did not expressly
                assert that counsel was ineffective for these reasons in the district court
                and the district court's order does not specifically address these claims.
                We decline to consider them for the first time on appeal.       See Ford, 111
                Nev. at 884, 901 P.2d at 130. We also decline the State's request to
                reconsider our jurisprudence holding that counsel is required to file an
                appeal whenever a defendant requests that one be filed, regardless of
                merit. See, e.g., Davis v. State, 115 Nev. 17, 20, 974 P.2d 658, 660 (1999).
                            ORDER the judgment of the district court AFFIRMED. 3




                                         Gibbons


                                           , J.
                Douglas

                      3 Although we filed the fast track response submitted by the State, it
                does not comply with NRAP 3C(h)(1) and NRAP 32(a)(4) because it is not
                double-spaced. We caution the State that future failure to comply with
                applicable rules may result in the imposition of sanctions. NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                cc:   Hon. Elissa F. Cadish, District Judge
                      Hon. Valorie J. Vega, District Judge
                      Oronoz & Ericsson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A